705 S.E.2d 744 (2011)
STATE of North Carolina
v.
Lacy Lee WILLIAMS, Jr.
No. 1P11.
Supreme Court of North Carolina.
February 3, 2011.
Lacy Lee Williams, Jr., for Williams, Jr., Lacy Lee.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
William D. Kenerly, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd of January 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Rowan County:
"Denied by order of the Court in conference, this the 3rd of February 2011."